DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-14, and 30 in the reply filed on 4/6/21 is acknowledged.
Claims 1-30 are currently pending. 
Claims 15-29 are withdrawn as directed to non-elected inventions without traverse. 
Claim 1-14 and 30 are elected and examined on the merits. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 151 and 152.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the drawings contain text that is illegible, and lines which are not durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. See MPEP § 507, and CFR § 1.84(I) and (p)(1). Specifically, figures 1-6, 9, and 11-13 are considered to be illegible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Where claims are directed to an apparatus, claim scope is not limited by language that does not limit the claim to a particular structure. That is, intended use of an apparatus is insufficient to distinguish the structure of the apparatus from the prior art. See MPEP §§ 2111.02 and 2111.04. Therefore, only language that clearly defines structural limitations is considered with respect to patentability analysis. For example, “configured such that blood vessels or lymphatic vessels and cells, co-cultured in vitro, interact with each other” does not clearly define a structural limitation of the apparatus. These limitations are instead directed to an intended use of the claimed apparatus, and are consequently not considered in analyzing the patentability of the apparatus. 

Claim Objections
Claims 9 and 30 is objected to because of the following informalities. Appropriate correction is required.
Claim 9 appears to contain a misspelling of “first” in line 12. 
Claim 30 contains the limitation “a cell tissue chip set forth in claim 1 or 2”. It appears that this limitation may be referring to the “biological tissue chip” of claims 1 and 2. 
Claims 7-14 are objected to because they include reference characters which are not enclosed within parentheses.  Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Generally, when the claims are indefinite, vague or unclear, they cannot be construed without speculation or conjecture; therefore, the indefinite claims are not treated on the merits with respect to prior art. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be sustained if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language.); see also In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970) ("If no reasonably definite meaning can be ascribed to certain terms in the claim, the subject matter does not become obvious-the claim becomes indefinite."). Notwithstanding Steele, the Office has made every attempt to construe the claims in what the Office believes is the intent of the Applicants in the interest of compact prosecution. The following are examples of some of the issues present in the claims, but do not comprise an exhaustive listing. 
Claim 1 recites the limitation "the blood vessel channel" in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the cell channel" in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the medium channel" in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 contains the limitation “each of the blood vessel channel and cell channel is connected with its inlet such that they are in fluidic communication with each other”. It is unclear whether this limitation is requiring a blood vessel channel inlet, a cell channel inlet, or both. Further it is unclear with what (i.e., the blood vessel channel, cell channel, etc.) the inlet is in fluid communication.

Claim 1 contains the limitation “cells are cultured in the cell channel”. See Application of Collier, 397 F.2d 1003 (C.C.P.A. 1968), which states claims are considered indefinite when “things which may be done are not required to be done". Specifically, it is unclear whether the claimed apparatus may be infringed if the recited limitation does not occur. In other words, can the claimed apparatus be infringed if cells contained within the apparatus are not cultured? 
Claim 2 contains the limitation “the biological tissue is a skin tissue comprising a subcutaneous fat layer, a dermal layer and a horny layer”. It is unclear where in the apparatus each of these layers are located. 
Claim 7 recites the limitation "the second channel" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the other side" in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 contains the limitation “by a barrier extending perpendicular to the other side”. It is unclear from which element the barrier extends perpendicular. 
Claim 10 contains the limitation “vascular endothelial cell culture medium is injected”. See Application of Collier, 397 F.2d 1003 (C.C.P.A. 1968), which states claims are considered indefinite when “things which may be done are not required to be done". Specifically, it is unclear whether the claimed apparatus may be infringed if the recited limitation does not occur. In other words, can the claimed apparatus be infringed if vascular endothelial cell culture medium is not “injected” into the fourth channel? 
Claim 10 contains the limitation “keratinocyte cell culture medium is injected”. See Application of Collier, 397 F.2d 1003 (C.C.P.A. 1968), which states claims are considered indefinite when “things which may be done are not required to be done". Specifically, it is unclear whether the claimed apparatus may be infringed if the recited limitation does not occur. In other words, can the claimed apparatus be infringed if keratinocyte cell culture medium is not “injected” into the second channel?
Claim 10 contains the limitation “endothelial cells in the third channel 130 form perfusable blood vessels… and form new blood vessels”. See Application of Collier, 397 F.2d 1003 (C.C.P.A. 1968), which states claims are considered indefinite when “things which may be done are not required to be done". Specifically, it is unclear whether the claimed apparatus may be infringed if the recited limitation does not occur. In other words, can the claimed apparatus be infringed the endothelial cells do not form blood vessels, if the endothelial cells are merely present in the apparatus?
Claim 11 contains the limitation “vascular endothelial cells are injected”. See Application of Collier, 397 F.2d 1003 (C.C.P.A. 1968), which states claims are considered indefinite when “things which may be done are not required to be done". Specifically, it is unclear whether the claimed apparatus may be infringed if the recited limitation does not occur. In other words, can the claimed apparatus be infringed vascular endothelial cells are not injected; would the claimed apparatus be infringed if the cells are flowed into the channels via perfusion?
Claim 12 contains the limitation “vascular endothelial cells and pericytes are injected… are attached… and cultured”. See Application of Collier, 397 F.2d 1003 (C.C.P.A. 1968), which states claims are considered indefinite when “things which may be done are not required to be done". Specifically, it is unclear whether the claimed apparatus may be infringed if the recited limitation does not occur. In other words, can the claimed apparatus be infringed if vascular endothelial cells and pericytes are not injected, attached, or cultured? Would the claimed apparatus be infringed if the cells are flowed into the channels via perfusion and maintained in suspension? 
Claim 13 contains the limitation “medium is injected”. See Application of Collier, 397 F.2d 1003 (C.C.P.A. 1968), which states claims are considered indefinite when “things which may be done are not required to be done". Specifically, it is unclear whether the claimed apparatus may be infringed if the recited limitation does not occur. In other words, can the claimed apparatus be infringed medium is not injected into the first channel? Would the claimed apparatus be infringed if medium were provided into the system via other means? 
Claim 13 contains the limitation “followed by culture”. See Application of Collier, 397 F.2d 1003 (C.C.P.A. 1968), which states claims are considered indefinite when “things which may be done are not required to be done". Specifically, it is unclear whether the claimed apparatus may be infringed if the recited limitation does not occur. In other words, can the claimed apparatus be infringed if it is not used in a culture process?
Claim 14 contains the limitation “medium is injected”. See Application of Collier, 397 F.2d 1003 (C.C.P.A. 1968), which states claims are considered indefinite when “things which may be done are not required to be done". Specifically, it is unclear whether the claimed apparatus may be infringed if the recited limitation does not occur. In other words, can the claimed apparatus be infringed medium is not injected into the first channel? Would the claimed apparatus be infringed if medium were provided into the system via other means? 
Claim 14 contains the limitation “followed by culture”. See Application of Collier, 397 F.2d 1003 (C.C.P.A. 1968), which states claims are considered indefinite when “things which may be done are not required to be done". Specifically, it is unclear whether the claimed apparatus may be infringed if the recited limitation does not occur. In other words, can the claimed apparatus be infringed if it is not used in a culture process?
Claim 30 contains the limitation “mimicking a skin immune system”. However, the claim sets forth no additional elements which appear to be directed to skin, or components thereof. Thus, it is unclear how the apparatus may mimic a skin immune system. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeon et al., KR101426056B1 (hereinafter Jeon)
Jeon discloses an apparatus for the generation of blood vessels with similar properties to in vivo vessels. The apparatus comprises a first media channel, a first media reservoir, a second media channel, a second media reservoir, a vascular channel, a vascular channel inlet, a cell channel, a cell channel inlet, and a cell channel outlet, wherein the vascular channel is adjacent to the first and second media channels, and the cell channel is adjacent to one of the first or second media channels (Fig. 1). The apparatus further includes barrier structures or microstructures at the interfaces between channels. 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/KARA D JOHNSON/Primary Examiner, Art Unit 1632